          Case 2:16-cv-02046-JAD-NJK Document 158 Filed 03/29/19 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
11   LOUIS A. CARDINALI,                                Case No.: 2:16-cv-02046-JAD-NJK
12          Plaintiff(s),                                             Order
13   v.                                                          [Docket No. 130]
14   PLUSFOUR, INC., et al.,
15          Defendant(s).
16         Pending before the Court is Defendant Experian’s renewed motion to compel. Docket No.
17 130. Non-party Haines & Krieger filed a response, and Experian filed a reply. Docket Nos. 132,
18 137 (corrected image), 139. The Court hereby SETS that motion for an evidentiary hearing at
19 1:30 p.m. on May 8, 2019, in Courtroom 3B. The Court further ORDERS Declarant Laura
20 Ferranti to appear in person at that hearing.
21         IT IS SO ORDERED.
22         Dated: March 29, 2019
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                   1
